Citation Nr: 1102432	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-03 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an initial compensable evaluation for service-
connected low back disability, prior to September 22, 2008.

3.  Entitlement to a staged initial evaluation in excess of 20 
percent for service-connected low back disability, from September 
22, 2008 to March 20, 2009.

4.  Entitlement to a staged initial evaluation in excess of 10 
percent for service-connected low back disability, from March 21, 
2009.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected traumatic arthritis of the right ankle, 
status post subtalar fusion.

6.  Entitlement to an initial compensable evaluation for service-
connected arthralgia of the right little finger with status post 
fracture.

7.  Entitlement to an initial compensable evaluation for service-
connected arthralgia of the left little finger with status post 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1997 to June 2005.
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The October 2005 rating decision denied service 
connection for patella femoral pain syndrome of the bilateral 
knees; and granted service connection for traumatic arthritis of 
the bilateral ankles with status post subtalar fusion, right 
ankle, with an initial evaluation of 10 percent disabling each; 
arthralgia of the lumbar spine, with an initial noncompensable 
evaluation; and service connection for arthralgia, bilateral 
little fingers with status post avulsion fracture, evaluated as 
noncompensable.  An August 2009 rating decision granted a staged 
initial evaluation for a low back condition (formerly rated as 
arthralgia of the lumbar spine) of 20 percent, effective 
September 22, 2008, and a staged initial evaluation for a low 
back condition of 10 percent, effective March 21, 2009.  The 
Court has held that a "decision awarding a higher rating, but 
less than the maximum available benefit . . . does not . . . 
abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the Board may adjudicate the claim for 
an increased initial evaluation for a low back disability.  

In June 2010, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.

The issues of entitlement to service connection for a bilateral 
knee disability and entitlement to an initial evaluation in 
excess of 10 percent for service-connected traumatic arthritis of 
the right ankle, status post subtalar fusion, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 23, 2005, the appellant's service-connected 
low back disability was manifested by pain with no radiculopathy, 
and forward flexion of at least 90 degrees.  

2.  From November 23, 2005, to September 21, 2008, the 
appellant's service-connected low back disability was manifested 
by localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

3.  From September 22, 2008, to March 20, 2009, the appellant's 
service-connected low back disability was manifested by forward 
flexion of 60 degrees and pain with no radiculopathy. 

4.  From March 21, 2009, the appellant's service-connected low 
back disability has manifested as forward flexion of 90 degrees 
and pain, with no ankylosis, spasm, atrophy, guarding, pain with 
motion, tenderness or weakness of the spine.

5.  The appellant's right little finger with status post fracture 
has manifested as a limited range of motion and ankylosis at the 
proximal interphalangeal joint.  

6.  The appellant's left little finger with status post fracture 
has manifested as a limited range of motion and ankylosis at the 
proximal interphalangeal joint.  


CONCLUSIONS OF LAW

1. Prior to November 23, 2005, the criteria for an initial 
compensable evaluation for the low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 
5237 (2010). 

2. From November 23, 2005, to September 21, 2008, the criteria 
for an initial staged evaluation of 10 percent for the low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic 
Code 5237 (2010).

3.  From September 22, 2008, to March 20, 2009, the criteria for 
an initial staged evaluation in excess of 20 percent for the low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
Diagnostic Code 5237 (2010).

4. From March 21, 2009, the criteria for an initial staged 
evaluation in excess of 10 percent for the low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 
5237 (2010).

5.  The criteria for a compensable evaluation for right little 
finger with status post fracture have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5230 (2010).

6.  The criteria for a compensable evaluation for left little 
finger with status post fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the October 2005 rating decision granted the appellant's 
claim for service connection for traumatic arthritis of the 
ankles, arthralgia of the lumbar spine, and arthralgia of the 
bilateral little fingers, such claims are now substantiated.  His 
filing of a notice of disagreement as to the October 2005 rating 
decision does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
appellant's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the appellant of what 
is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as will 
be discussed below.

The December 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic codes (DC) for rating the 
disabilities at issue and included a description of the rating 
formulas for all possible schedular ratings under the diagnostic 
codes.  The appellant was thus informed of what was needed not 
only to achieve the next- higher schedular rating, but also to 
obtain all schedular ratings above that assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve higher ratings for the service-connected 
disabilities at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant's 
Social Security Administration records have been associated with 
the file.  At the June 2010 Board hearing, the appellant reported 
that he sees a private physician every thirty days.  (See June 
2010 Board hearing transcript (Tr.), at p. 23).  The appellant 
did not allege that his disabilities had recently worsened or 
that the records from the private physician would show worsening 
of his disabilities since the previous VA examination in March 
2009.  The record was held open for thirty days following the 
hearing so that the appellant could send documents from the 
private physician.  The thirty day period has since lapsed and no 
additional evidence has been received.  As such, the Board 
concludes that VA has fulfilled its duty to assist the appellant 
in obtaining evidence necessary to substantiate his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in 
September 2005, September 2008 and March 2009.  There are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2005, September 2008 and March 2009 VA examination reports are 
thorough and supported by VA outpatient treatment records and 
provided findings pertinent to the rating criteria.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

III. Disability Evaluations Generally

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeals in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As discussed below, the Board finds that staged ratings are 
warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  

IV. Lumbar Spine Disability

A. Rating Criteria

As in effect from September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 
4.71a, Diagnostic Codes 5237 (for lumbosacral strain), DC 5242 
(for degenerative arthritis of the spine), and for DC 5243 (for 
intervertebral disc syndrome), provides that forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour is rated at 10 
percent.  A 20 percent evaluation is for assignment where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.

Note (1) under these diagnostic codes provides that any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are evaluated separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Effective from September 26, 2003, 38 C.F.R. § 4.71a, also 
provides that intervertebral disc syndrome may be rated pursuant 
to Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, or 
the General Rating Formula for Diseases and Injuries of the Spine 
(as outlined above), based on whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

B. Prior to November 23, 2005

The October 2005 rating decision granted service connection for 
arthralgia of the lumbar spine with a noncompensable evaluation 
under Diagnostic Code 5237, effective June 4, 2005.  The 
appellant contends that his service-connected lumbar spine 
disability warrants a higher evaluation.  

The appellant was seen for a VA examination in September 2005, 
when he reported low back pain, which kept him awake at night.  
He did not report symptoms of radiculopathy.  Upon physical 
examination, he had forward flexion of at least 90 degrees.  He 
could touch his toes without difficulty.  He had backward flexion 
of 30 degrees, bilateral rotation of 45 degrees and 60 degree, 
and bilateral flexion was 45 degrees.  The VA examiner noted that 
there was no muscle spasm or tenderness over the lumbosacral 
muscles.  There was also no pain on range of motion tests.  A 
neurologic examination was completely intact.  Deep tendon 
reflexes were normal.  X-rays were also normal.  The VA examiner 
diagnosed the appellant with arthralgia of the lumbar spine.  

Based on the evidence of record, the Board finds that the 
appellant is not entitled to an initial compensable evaluation 
prior to November 23, 2005.  As noted above, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; combined range 
of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour.  The September 2005 VA examination report 
indicated that the appellant had forward flexion of at least 90 
degrees and a combined range of motion of the thoracolumbar spine 
greater than 235 degrees.  Additionally, the VA examiner noted 
that there was no muscle spasm or tenderness over the lumbosacral 
muscles.  Thus, the appellant's service-connected low back 
disability did not meet the criteria for a compensable evaluation 
under Diagnostic Code 5237, prior to November 23, 2005.  

The Board has considered whether the appellant would be entitled 
to a higher evaluation under other rating criteria.  There was no 
evidence of intervertebral disc syndrome, thus, Diagnostic Code 
5243 is not applicable.  Additionally, the September 2005 VA 
examination report showed no symptoms of radiculopathy.  As there 
was no evidence of neurologic abnormalities, a separate 
evaluation is not warranted under Note (1) of the General Rating 
Formula for Diseases and Injuries of the Spine.   

The Board has considered additional functional limitation due to 
factors such as pain, weakness, incoordination and fatigability.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The September 2005 VA examination report reflects 
that there was no further loss of motion of the lumbar spine due 
to pain, weakness, fatigue or incoordination.  Thus, the Board 
finds that an initial 
compensable evaluation is not warranted under 38 C.F.R. §§ 4.40 
and 4.45.

In sum, the evidence prior to November 23, 2005, is against an 
initial compensable evaluation for the appellant's low back 
disability.  While the appellant is competent to report the 
symptoms he experiences, and the Board finds him credible in this 
regard, except where in contrast to objective clinical findings, 
the reported symptoms are consistent with the assigned schedular 
evaluation.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 
(1990).

C. From November 23, 2005, to September 21, 2008

In a November 23, 2005, VA treatment record, the appellant 
reported chronic low back pain and pain intermittently radiating 
down his right leg with occasional numbness/tingling in the right 
leg lateral/posterior area.  On physical examination, there was 
mild parathoracic/lumbar spinal area tenderness, and no focal 
vertebral spinous process tenderness or  crepitus.

An August 2006 private medical record from G.E., M.D., indicates 
that the appellant was evaluated for moderate back pain, 
localized to the bilateral upper and lower lumbar spine.  The 
appellant reported that symptoms were aggravated by movement and 
by weight bearing activity.  He took Percocet for the pain.  A 
November 2006 private treatment record from Dr. G.E. reflects 
that the appellant had chronic low back pain which was well-
controlled.  

A December 2006 VA treatment record reflects that the appellant 
had chronic low back pain without any radiculopathy.  

An April 2008 private MRI lumbar spine report reflects that there 
was a disc bulge with some desiccation and facet hypertrophy at 
L4-5.  An April 2008 private treatment record reflects that the 
appellant reported pain in his low back which was aggravated by a 
change in position and bending over.  The April 2008 record 
reflects that the lumbar spine was tender to palpation with 
increased pain with bending and rising from a sitting position.  
The physician noted that the MRI report indicated the appellant's 
cervical spine was within normal limits and the lumbosacral spine 
series had narrowing at L5/S1.  A May 2008 private treatment 
record indicates that the appellant had stable chronic low back 
pain.  On physical examination, the appellant's lumbar spine was 
tender to palpation and he had increased pain with bending and 
rising from a sitting position.  June 2008 and August 2008 
private treatment records also reflect that the appellant 
reported back pain.  In a July 2008 statement, the appellant 
stated that he could hardly bend over.

Based on the evidence of record, the Board finds that the 
appellant is entitled to an evaluation of 10 percent, but no 
higher, for service-connected arthralgia of the lumbar spine, 
from November 23, 2005, the date of the VA treatment record 
showing symptoms warranting an evaluation of 10 percent for the 
service-connected low back disability.  The November 23, 2005 VA 
treatment record reflects that the appellant had mild 
parathoracic/lumbar spinal area tenderness.  The appellant's 
private treatment records also indicate the appellant's lumbar 
spine was tender to palpation.  Under the Diagnostic Code 5237, a 
10 percent evaluation is warranted if there is localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  Thus, the Board finds that the appellant is entitled to 
an evaluation of 10 percent for his service-connected low back 
disability.  

The Board finds that an initial evaluation of 20 percent is not 
warranted as there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour.  The appellant also did not have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees.  Thus, a higher evaluation is not warranted under 
Diagnostic Code 5237.  Although the appellant reported 
radiculopathy with occasional numbness and tingling in his right 
leg in the November 2005 VA treatment record, there is no 
objective evidence that the appellant had radiculopathy.  A 
December 2006 VA treatment record reflects that the appellant had 
chronic low back pain without any radiculopathy.  The appellant's 
private treatment records do not indicate the appellant reported 
radiculopathy.  Thus, the Board finds that a separate evaluation 
is not warranted under Note (1) of the General Rating Formula for 
objective neurologic abnormalities.  Additionally, there is no 
evidence that the appellant's low back had additional functional 
limitation due to factors such as pain, weakness, incoordination 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 
Vet. App. at 206-07. 

In sum, the evidence demonstrates that the appellant is entitled 
to an initial compensable evaluation of 10 percent from November 
23, 2005, to September 21, 2008.  The appellant is competent to 
report the symptoms he experiences, and the Board finds him 
credible in this regard, except where in contrast to objective 
clinical findings.  The Board finds that his reported symptoms 
are consistent with an evaluation of 10 percent.  

D. From September 22, 2008, to March 20, 2009

The appellant was seen for a VA examination on September 22, 
2008.  The September 2008 VA examination report reflects that the 
appellant's lower back had a range of motion of 10 degrees 
extension, which was painful, 60 degrees flexion, 20 degrees 
lateral bending to either side, and 30 degrees rotation to either 
side.  He could heel and toe walk well.  There was no straight 
leg raising pain and no sciatic tension signs.  There was normal 
lumbar lordosis without spasm or tenderness.  The appellant 
reported that he had constant flare ups of burning pain in his 
back without radiation.  The report notes that the pain did not 
radiate and he did not have sensory changes in the lower 
extremities.  A September 2008 x-ray of the spine showed that 
there was minor facet arthropathy in the lower lumbar spine with 
no definite fracture identified.  SI joints were unremarkable.

A November 2008 private treatment record from Dr. G.E. reflects 
that the appellant reported moderate pain in the low back.  The 
lumbar spine was tender to palpation with increased pain with 
bending and rising from a sitting position.  A December 2008 
private treatment record indicates that the appellant had pain in 
the lower lumbar spine and that symptoms were relieved by taking 
prescriptive medications.  The December 2008 and a February 2009 
records indicate that the lumbar spine was tender to palpation 
with increased pain with bending and rising from sitting 
position.   

As noted above, the August 2009 rating decision granted an 
increased initial evaluation of 20 percent for the low back 
disability, effective September 22, 2008 to March 20, 2009.  The 
August 2009 rating decision also recharacterized the claim as a 
mechanical lower back condition.  

The Board finds that an evaluation in excess of 20 percent is not 
warranted from September 22, 2008, to March 20, 2009.  The 
September 2008 VA examination report reflects that the 
appellant's lower back had a range of motion of 60 degrees 
flexion.  Under Diagnostic Code 5237, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees.  The next-higher 
evaluation of 40 percent is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  The evidence reflects that as 
the low back had forward flexion of more than 30 degrees, he did 
not meet the criteria for an evaluation of 40 percent.  The 
September 2008 VA examination report also indicates that the 
appellant did not have radiculopathy, thus, a separate evaluation 
is not warranted under Note (1) of the General Rating Formula.  
As there is no evidence that the appellant's low back had 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability, he is not entitled to 
a higher evaluation under DeLuca.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. at 206-07.

In sum, the evidence demonstrates that that appellant is entitled 
to an initial staged evaluation of 20 percent, but no higher, for 
his service-connected low back disability from September 22, 
2008, to March 20, 2009.  While the appellant is competent to 
report the symptoms he experiences, and the Board finds him 
credible in this regard, except where in contrast to objective 
clinical findings, the reported symptoms are consistent with the 
assigned schedular evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54- 56 (1990).



E. From March 21, 2009

The August 2009 rating decision granted an initial staged 
evaluation of 10 percent for the appellant's service-connected 
low back disability effective March 21, 2009.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The appellant was seen for a VA examination in March 2009.  The 
thoracolumbar spine had flexion of 0 to 90 degrees and extension 
of 0 to 30 degrees.  The spine had lateral flexion of 0 to 30 
degrees and lateral rotation of 0 to 30 degrees on both sides.  
There was no objective evidence of pain or additional limitation 
of motion following repetitive motion.  The VA examiner noted 
that the appellant's range of motion was normal.  There was no 
ankylosis, spasm, atrophy, guarding, pain with motion, tenderness 
or weakness of the spine.  The lumbar spine disability had no 
significant effect on his occupation.  The service-connected 
disability had a mild effect on chores, shopping, and sports, and 
a moderate effect on exercise and recreation.    

At the June 2010 hearing, the appellant reported that he has back 
pain all of the time, but he continues to work with the pain.  
(Tr. at p. 18).  He also reported that he can bend over enough to 
touch his knees.  (Tr. at p. 25-26).  The appellant reported that 
he had pain of four out of ten while standing, but it increases 
when he bends forward.  (Tr. at p. 26).  The appellant is 
competent to report the symptoms he experiences, and the Board 
finds him credible in this regard.  The reported symptoms at the 
hearing are consistent with the March 2009 VA examination report.   

The Board finds that the evidence does not demonstrate that the 
appellant is entitled to an evaluation in excess of 10 percent 
for his service-connected low back disability from March 21, 
2009.  As noted above, a 20 percent evaluation under Diagnostic 
Code 5237 requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  The 
March 2009 VA examination report indicated the appellant had 
forward flexion of 90 degrees.  The appellant reported in the 
hearing that he was able to touch his knees, which is consistent 
with forward flexion of more than 60 degrees.  As there is no 
evidence that the appellant's low back had additional functional 
limitation due to factors such as pain, weakness, incoordination 
and fatigability, he is not entitled to a higher evaluation under 
DeLuca.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 
at 206-07.  There was no evidence of neurological problems 
related the low back disability.  Thus, the appellant is not 
entitled to separate evaluation under Note (1) of the General 
Rating Formula.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54- 56.

V.  Little Fingers

A. Legal Criteria

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is affected.  
38 C.F.R. § 4.71a; Diagnostic Code 5230.  In this case, the 
evidence shows that the appellant is right-handed and thus the 
ratings for the major hand apply to his right little finger and 
the ratings for the minor hand apply to his left little finger.  
38 C.F.R. § 4.69.    

Limitation of motion of the fifth fingers is rated under 
Diagnostic Code 5230, which only provides for a noncompensable 
rating for the major and minor hands.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2010).  

B. Arthralgia of the Right Little Finger with Status Post 
Avulsion Fracture

The September 2005 VA examination report reflects that the 
appellant had some residual deformity in his fifth fingers and 
some pain when he carries objects in his hand.  The appellant had 
mild flexion deformities of his right little finger at the mid 
interphalangeal joint.  His hand grasp was normal.  Following 
repetitive use, there were no further losses of motion due to 
pain, weakness, fatigue or incoordination.  The VA examiner noted 
that he did not x-ray the appellant's hands because other than 
the mild deformity, there was no significant abnormality.

The September 2008 VA examination report indicates that the 
appellant's right fifth finger metatarsal phalangeal joint had a 
range of motion of 0 to 90 degrees.  The proximal interphalangeal 
joint had a range of motion of 0 to 80 degrees, indicating he had 
10 degrees less than full extension and had flexion of only 80 
degrees.  Distal interphalangeal joint motion was 10 degrees to 
30 degrees, indicating he lacked 10 degrees of full extension and 
he had flexion of the joint of 30 degrees.  The VA examiner noted 
that the appellant had arthralgia of the fifth finger, an old 
fracture proximal interphalangeal joint with persistent 
limitation of motion.  There was no increased limitation of 
motion due to weakness, fatigability or coordination, or 
repetitive use.  

A March 2009 VA examination report reflects that there was no 
overall decrease in hand strength of the right hand or dexterity.  
There was limited motion of the right little finger.  There was 
ankylosis of the right little finger at the proximal 
interphalangeal joint.  There was no decreased strength for 
pushing, pulling and twisting.  The right fifth finger metatarsal 
phalangeal joint had a range of motion of 0 to 90 degrees, the 
interphalangeal joint had a range of motion of 10 to 80 degrees, 
and distal interphalangeal joint motion was 10 to 30 degrees.  An 
x-ray report indicated there was degenerative joint disease of 
the proximal interphalangeal joint of the fifth finger.  The 
right little finger disability had a moderate effect on the 
appellant's chores and shopping, and a severe effect on sports.

Based on the evidence of record, the Board finds that the 
appellant is not entitled to a compensable evaluation for his 
service-connected right little finger disability.  Although the 
appellant had limitation of motion in his right little finger, 
Diagnostic Code 5230 does not provide for a compensable 
evaluation for limitation of motion.  Similarly, although the 
March 2009 VA examination report indicated the appellant had 
ankylosis of the right little finger at the proximal 
interphalangeal joint, Diagnostic Code 5227 does not provide for 
a compensable evaluation for ankylosis of the ring or little 
finger.  There was no evidence the appellant had ankylosis of any 
other digits of his right hand.  Thus, the appellant is not 
entitled to a compensable evaluation for favorable or unfavorable 
ankylosis of multiple digits of one hand under Diagnostic Codes 
5216 to 5223.  

At the June 2010 Board hearing, the appellant stated that his 
fingers hurt when he picks up things.  (Tr. at p. 28).  He 
reported that he gets a muscle cramp in his fingers.  (Tr. at p. 
22).  He reported that he had not lost any time at work due to 
problems with his fingers.  (Id.).  

The Board has considered the appellant's complaints of pain, 
however, increased limitation of motion due to pain is not shown.  
There was no increased limitation of motion due to weakness, 
fatigability or coordination, or repetitive use in the 
examinations.  See 38 C.F.R. §§ 4.10, 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding that the appellant is 
entitled to a compensable evaluation for his right little finger 
disability at any point during the period on appeal, and 
therefore the claim must be denied.  While the appellant is 
competent to report the symptoms he experiences, and the Board 
finds him credible in this regard, except where in contrast to 
objective clinical findings, the reported symptoms are consistent 
with the assigned schedular evaluation.

C. Arthralgia of the Left Little Finger with Status Post Avulsion 
Fracture  

As noted above, the September 2005 VA examination report reflects 
that the appellant had some residual deformity in his fifth 
fingers and some pain when he carries objects in his hand.  The 
appellant had mild flexion deformities of his left little finger 
at the mid interphalangeal joint.  His hand grasp was normal.  
Following repetitive use, there were no further losses of motion 
due to pain, weakness, fatigue or incoordination.  The VA 
examiner noted that he did not x-ray the appellant's hands 
because other than the mild deformity, there was no significant 
abnormality.

The September 2008 VA examination report reflects that the left 
fifth finger metatarsal phalangeal joint had a range of motion of 
0 to 90 degrees, the proximal interphalangeal joint had a range 
of motion of 30 to 75 degrees, and the distal interphalangeal 
joint had a range of motion of 10 to 30 degrees.  There was no 
increased limitation of motion due to weakness, fatigability or 
coordination, and repetitive use  was not a problem during the 
examination.  The VA examiner noted that the appellant had 
arthralgia of the bilateral little fingers with an old fracture 
of the proximal interphalangeal joint with persistent limitation 
of motion.  

The March 2009 VA examination report reflects that the appellant 
had ankylosis of the proximal interphalangeal joint of the left 
little finger.  There was angulation of the left little finger at 
the proximal interphalangeal joint.  The ranges of motion results 
were the same as in the September 2008 VA examination report.  
The examination report reflects that the appellant's left little 
finger arthralgia had a moderate effect on chores and exercise, 
and a severe effect on shopping.

 Based on the evidence of record, the Board finds that the 
appellant is not entitled to a compensable evaluation for his 
service-connected left little finger disability.  Although the 
appellant had limitation of motion in his left little finger, 
Diagnostic Code 5230 does not provide for a compensable 
evaluation for limitation of motion.  Similarly, although the 
March 2009 VA examination report indicated the appellant had 
ankylosis of the left little finger at the proximal 
interphalangeal joint, Diagnostic Code 5227 does not provide for 
a compensable evaluation for ankylosis of the ring or little 
finger.  There was no evidence the appellant had ankylosis of any 
other digits of his left hand.  Thus, the appellant is not 
entitled to a compensable evaluation for favorable or unfavorable 
ankylosis of multiple digits of one hand under Diagnostic Codes 
5216 to 5223.  

The Board has considered the appellant's complaints of pain, 
however, increased limitation of motion due to pain is not shown.  
There was no increased limitation of motion due to weakness, 
fatigability or coordination, or repetitive use in the 
examinations.  See 38 C.F.R. §§ 4.10, 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding that the appellant is 
entitled to a compensable evaluation for his left little finger 
disability at any point during the period on appeal, and 
therefore the claim must be denied.  While the appellant is 
competent to report the symptoms he experiences, and the Board 
finds him credible in this regard, except where in contrast to 
objective clinical findings, the reported symptoms are consistent 
with the assigned schedular evaluation.

VI. Extraschedular

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disabilities at issue.  
38 C.F.R. § 3.321 (2009).


ORDER

Entitlement to an initial compensable evaluation for the service-
connected low back disability prior to November 23, 2005, is 
denied.

Entitlement to an initial staged evaluation of 10 percent for 
service-connected low back disability from November 23, 2005, to 
September 21, 2008, is granted.   

Entitlement to an initial staged evaluation in excess of 20 
percent for service-connected low back disability from September 
22, 2008, to March 20, 2009, is denied.   

Entitlement to an initial staged evaluation in excess of 10 
percent for service-connected low back disability from March 21, 
2009, is denied.   

Entitlement to an initial compensable evaluation for arthralgia 
of the right little finger with status post fracture, is denied.

Entitlement to an initial compensable evaluation for arthralgia 
of the left little finger with status post fracture, is denied.


REMAND

The appellant contends that he has patellofemoral pain syndrome 
of the right and left knees due to service.  He reported that he 
was treated for pain in the knees due to marching and was given 
Motrin.  (See June 2010 Board Hearing Transcript (Tr.) at p. 5).  
He reported that he sought treatment for his knees as soon as he 
was separated from service.  (See Tr. at p. 8).  At the hearing, 
the appellant reported that his private doctor "knows" his 
knees are service-connected.  (See Tr. at p. 9, 28).  The 
appellant's service treatment records reflect that the appellant 
received treatment for pain in his knees during service.  An 
August 2003 service treatment record reflects that the appellant 
reported bilateral knee pain, which began in late 1997, shortly 
after the patient came on active duty.  In a December 2004 report 
of medical history, the appellant noted that he had knee trouble, 
including swollen knees.  A September 2005 VA examination report 
reflects that the appellant had arthralgias of both knees and 
normal x-rays.

VA must provide a VA examination when there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
(3) some indication that the claimed disability may be associated 
with the established event, injury, or disease, and (4) 
insufficient competent evidence of record for VA to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The evidence indicates the appellant has arthralgia of the knees 
and that he had treatment for knee pain in service.  
Additionally, the appellant claims that he has had pain in his 
knees since service, indicating he may have a bilateral knee 
disability that may be associated with service.  The appellant 
has not been seen for a VA examination.  As the Board finds there 
is also insufficient competent evidence of record for VA to make 
a decision, the appellant should be provided with a VA 
examination to determine whether the appellant has a knee 
disability that is related to service.

In addition, the appellant's testimony at the June 2010 Board 
hearing indicates that his service-connected right ankle 
disability may have worsened since his most recent VA examination 
in March 2009.  In the hearing, the appellant reported that his 
ankle had recently started turning and he had an orthopedic 
appointment at VA.  He reported that he had braces on his ankles.  
(Tr. at p. 24).  He also reported that he walked at an angle 
because of his ankle.  (Tr. at p. 27).  The March 2009 VA 
examination report indicated that the appellant did not use 
assistive devices to aid in walking.  The March 2009 VA 
examination report also reflects that the appellant did not have 
ankle instability.
   
As the appellant's testimony indicates his service-connected 
right ankle disability may have worsened since the most recent VA 
examination in March 2009, the Board finds that the March 2009 VA 
examination is not sufficiently contemporaneous for purposes of 
evaluating the nature and severity of the appellant's service-
connected right ankle disability.  Accordingly, the Board finds 
that the appellant is entitled to a new VA examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Additionally, the most recent VA treatment record in the claims 
folder is dated in July 2009.  Consequently, on remand, an 
attempt should be made to procure, and to associate with the 
claims file, records of any pertinent treatment that the 
appellant may have received through the Birmingham, Alabama, VA 
Health Care System since July 2009.  

Finally, as noted above, the appellant testified that he is sees 
his private physician, Dr. G.E., every thirty days.  (Tr. at p. 
23).  The most recent records from Dr. G.E. are from February 
2009.  As these records may also be relevant to his claim for an 
increased initial evaluation for his service-connected right 
ankle disability, an attempt should be made to obtain the records 
from February 2009 to present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA 
treatment records from July 2009 to present.  
If no records are available, the claims 
folder must indicate this fact.

2.  Request and associate with the claims 
file copies of the appellant's medical 
records from Dr. G.E. from February 2009 to 
present.  Also, notify the appellant that he 
may obtain the evidence himself and send it 
to VA.  All efforts to obtain the records 
must be documented in the claims folder.

3.  After the VA treatment and private 
medical records have been associated with the 
file or a reasonable time for a response has 
passed, schedule the appellant for a VA 
examination to determine whether the 
appellant has a current disability in the 
right and/or left knee.  The examiner should 
address whether it is at least as likely as 
not that any knee disability found, to 
include arthralgia of the knees, is related 
to service.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

4.  After the VA treatment and private 
medical records have been associated with the 
file or a reasonable time for a response has 
passed, schedule the appellant for a VA 
examination to determine the current state of 
his right ankle disability.   

Conduct all testing and evaluation needed to 
make these determinations, including a 
physical examination.  The examiner should 
identify and completely describe all current 
symptomatology.

The examination report must include ranges of 
motion, with notations as to the degree of 
motion at which the appellant experiences 
pain, if any.  The degree of any additional 
functional impairment due to pain, including 
on use, should be set forth in additional 
degrees of limitation of range of motion.  

The claims folder must be made available to 
the examiner for review in connection with 
the examination, including a complete copy of 
this remand.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the appellant's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.
 
5.  The Veteran must be advised of the 
importance of reporting to the scheduled 
examinations and of the possible adverse 
consequences, to include the denial of his 
claims, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

6.  Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for bilateral knee disability and entitlement 
to an initial evaluation in excess of 10 
percent for a right ankle disability.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


